Title: To Thomas Jefferson from Henry Charles Carey, 17 June 1822
From: Carey, Henry Charles,Lea, Isaac
To: Jefferson, Thomas

 Dear SirPhilada
June 17 1822We take the liberty of addressing you in consequence of having recd a letter from Mr J McKinnie proposing to supply him with Books for an establishment he is about to make in Charlottesville & shall be under obligations to you for any information respecting his present Situation & future prospects—Mr McK mentions your name, among others, that he would refer us to as persons acquainted with his character &cHaving the utmost reliance on your informationWe remain yr Obt StsH C. Carey & I Lea